This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 101
The People &c.,
            Respondent,
        v.
Vilma Bautista,
            Appellant.




          Nathan Z. Dershowitz, for appellant.
          Garrett A. Lynch, for respondent.




MEMORANDUM:
          The order of the Appellate Division, insofar as
appealed from, should be affirmed.
          Defendant was not deprived of a fair trial by the
prosecutor's remarks in summation, as they reflected arguments


                              - 1 -
                                  - 2 -                           No. 101

that were fairly inferable from the evidence adduced at trial.
Further, we agree with the courts below that the notes taken
during the interviews of an unindicted alleged coconspirator were
not subject to disclosure under Brady v Maryland (373 US 83
[1963]) because, contrary to defendant's contention, the notes
were not exculpatory as to defendant's convictions of criminal
tax fraud in the first degree and offering a false instrument for
filing in the first degree.
*   *   *   *   *   *   *     *    *      *   *   *   *   *   *     *   *
Order, insofar as appealed from, affirmed, in a memorandum.
Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia,
Wilson and Feinman concur.

Decided October 19, 2017




                                  - 2 -